         Case 2:13-cr-00326-JCM-PAL Document 90 Filed 07/08/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Leonard Earl Russell

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                             Case No. 2:13-cr-00326-JCM-PAL

11                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SUPERVISED RELEASE HEARING
12          v.
                                                           (Fourth Request)
13   LEONARD EARL RUSSELL,

14                  Defendant.

15
            IT IS HEREBY STIPULATED AND AGREED, by and between Acting United States
16
17   Attorney Christopher Chiou and Assistant United States Attorney and Edward G Veronda,

18   counsel for the United States of America, and Federal Public Defender Rene L. Valladares and
19   Assistant Federal Public Defender Heidi A. Ojeda, counsel for the defendant Leonard E.
20
     Russell, that the supervised release revocation hearing currently scheduled on July 14, 2021, at
21
     10:00am, be vacated and continued to a date and time convenient to the Court, but no sooner
22
23   than one hundred twenty (120) days.

24          This Stipulation is entered into for the following reasons:
25          1.      Mr. Russell’s pending state case has not been resolved. The upcoming state
26
     court date is November 3, 2021. The outcome of that hearing will impact this case.
       Case 2:13-cr-00326-JCM-PAL Document 90 Filed 07/08/21 Page 2 of 3




 1         2.     The Defendant agrees to the continuance.
 2         3.     The parties agree to the continuance.
 3
           This is the fourth request to continue the supervised release hearing.
 4
           DATED this 7th day of July 2021.
 5
 6
     RENE L. VALLADARES                             CHRISTOPHER CHIOU
 7   Federal Public Defender                        Acting United States Attorney

 8
 9   By /s/ Heidi A. Ojeda             .            By /s/ Edward G Veronda        .
     HEIDI A. OJEDA                                 EDWARD G VERONDA
10   Assistant Federal Public Defender              Assistant United States Attorney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:13-cr-00326-JCM-PAL Document 90 Filed 07/08/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00326-JCM-PAL
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     LEONARD EARL RUSSELL,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled on

12                                                                          November 19, 2021 at
     July 14, 2021, at the hour of 10:00 a.m., be vacated and continued to _________________

13   the hour of 10:00 a.m.

14                July____
            DATED this 9, 2021.
                           day of July 2021.

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
